Filed Pursuant to Rule 497(e) 1933 Act File No. 033-12213 1940 Act File No. 811-05037 Otter Creek Long/Short Opportunity Fund Institutional Class – Ticker: OTTRX Investor Class – Ticker: OTCRX Supplement dated March 21, 2014 to the Prospectus dated December 30, 2013 The following changes to the Fund’s Prospectus are effective March 21, 2014: The following paragraph replaces the paragraph under “Purchases Placed with Financial Intermediaries” section on page18 of the Prospectus: Purchases Placed with Financial Intermediaries.You may buy and sell shares of the Fund through certain financial intermediaries and their agents that have made arrangements with the Fund and are authorized to buy and sell shares of the Fund (collectively, “Financial Intermediaries”).Financial Intermediaries may have different investment minimum requirements than those outlined in this prospectus.Additionally, Financial Intermediaries may aggregate several customer accounts to accumulate the requisite initial investment minimum.Please consult your Financial Intermediary for their account policies.Your order will be priced at the Fund’s NAV next computed after it is received by a Financial Intermediary.A Financial Intermediary may hold your shares in an omnibus account in the Financial Intermediary’s name and the Financial Intermediary may maintain your individual ownership records.The Fund may pay the Financial Intermediary for maintaining individual ownership records as well as providing other shareholder services.Financial Intermediaries may charge fees for the services they provide to you in connection with processing your transaction order or maintaining your account with them.Financial Intermediaries are responsible for placing your order correctly and promptly with the Fund, forwarding payment promptly, as well as ensuring that you receive copies of the Fund’s Prospectus.If you transmit your order with these Financial Intermediaries before the close of regular trading (generally 4:00p.m., Eastern time) on a day that the NYSE is open for business, your order will be priced at the Fund’s NAV next computed after it is received by the Financial Intermediary.Investors should check with their Financial Intermediary to determine if it is subject to these arrangements. The following paragraphs replace the paragraphs under “Redemption Fees” section on page21 of the Prospectus: Redemption Fees.The Fund is intended for long-term investors.Short-term “market-timers” that engage in frequent purchases and redemptions can disrupt the Fund’s investment program and create additional transaction costs that are borne by all of the Fund’s shareholders.For these reasons, the Fund will assess a redemption fee of 1.00% on the redemption of Fund shares held for 60days or less for all Institutional and Investor Class shares.The Fund uses the “first in first out” (“FIFO”) method to determine the holding period; this means that if you purchase shares on different days, the shares you held longest will be redeemed first for purposes of determining whether the short-term trading fee applies.The redemption fee is deducted from your proceeds and is retained by the Fund for the benefit of its long-term shareholders. 1 Filed Pursuant to Rule 497(e) 1933 Act File No. 033-12213 1940 Act File No. 811-05037 This fee does not apply to: shares purchased through reinvested dividends or capital gains; Fund redemptions under the Fund’s SWP; the redemption of shares previously purchased under an AIP; the involuntary redemption of low balance accounts; sales of Fund shares made in connection with non-discretionary portfolio rebalancing associated with certain asset-allocation programs managed by fee-based investment advisors, certain wrap accounts and certain retirement plans; minimum required distributions from retirement accounts; premature distributions from retirement accounts due to the disability or health of the shareholder; redemptions resulting in the settlement of an estate due to the death of the shareholder; conversion of shares from one share class to another in the same Fund; taking out a distribution or loan from a defined contribution plan; to effect, through a redemption and subsequent purchase, an account registration change within the same Fund; or redemptions in connection with charitable investment pool accounts. The Fund reserves the right to change the terms and amount of this fee upon at least 60 days’ written notice to shareholders. Although the Fund has the goal of applying this redemption fee to most redemptions of shares held for less than the number of days noted above, the Fund may not always be able to track short-term trading effected through Financial Intermediaries in non-disclosed or omnibus accounts.While the Fund has entered into information sharing agreements with such Financial Intermediaries as described under “Tools to Combat Frequent Transactions” which contractually require such Financial Intermediaries to provide the Fund with information relating to its customers investing in the Fund through non-disclosed or omnibus accounts, the Fund cannot guarantee the accuracy of the information provided to them from Financial Intermediaries and may not always be able to track short-term trading effected through these Financial Intermediaries.In addition, because the Fund is required to rely on information provided by the Financial Intermediary as to the applicable redemption fee, the Fund cannot ensure that the Financial Intermediary is always imposing such fee on the underlying shareholder in accordance with the Fund’s policies. Proceeds will generally be sent no later than seven calendar days after the Fund receives your redemption request. Please retain this Supplement with the Prospectus. 2
